—Case held, decision reserved and matter remitted to Orleans County Court for further proceedings in accordance with the following Memorandum: County Court erred in denying defendant’s suppression motion without conducting a hearing. Defendant’s omnibus motion, which was argued before a different Judge, contained sworn statements that the evidence seized should be suppressed because the police lacked probable cause to stop the vehicle in which he was a passenger. The People denied defendant’s allegations and indicated that they were prepared to proceed with a hearing (see, CPL 710.60 [3], [4]; People v Youngblood, 210 AD2d 948). The Judge before whom the motion was argued orally granted defendant’s request for a hear*901ing, and thus his decision constitutes the law of the case (see, People v Broome, 151 AD2d 995; People v Johnson, 131 AD2d 696, 697, Iv denied 70 NY2d 713). In any event, the successor Judge, who was not present for oral argument, was precluded from deciding the motion (see, Judiciary Law § 21; People v Cameron, 194 AD2d 438; People v Hooper, 22 AD2d 1006). Furthermore, the court erred in relying on the Grand Jury minutes in determining that a hearing was not necessary (see, People v Letts, 156 AD2d 868, 869). We therefore hold the case, reserve decision and remit the matter to Orleans County Court for a suppression hearing. (Appeal from Judgment of Orleans County Court, Hannigan, J. — Robbery, 2nd Degree.) Present— Green, J. P., Lawton, Pigott, Jr., Scudder and Balio, JJ.